DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
The applicant's election with traverse of the claims listed in group C is acknowledged.  Upon reconsideration the restriction is withdrawn. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 10,495,620
Johansen et al.
GasAlertMicro 5 O2, CO, H2S, PH3, SO2, Cl2, NH3, NO2, HCN, ClO2, O3, VOC, and Combustibles - 1, 2, 3, 4, and 5 Gas Detectors
BW Technologies

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BW Technologies.
BW Technologies discloses a system for detecting an analyte gas in an instrument.  The system has a first gas sensor; e.g., a sensor for combustible gasses.  The system has a separate sensor for detecting "contaminants" including sulfur-containing compounds such as H2S and SO2.   The system will have electronic circuitry in electrical connection with the first gas sensor to determine if the analyte gas is present based on a response of the first gas sensor.  The system will have electronic circuitry electrical connection with the first contaminant sensor to measure a response of the first contaminant sensor over time, the measured response of the first contaminant sensor varying with an amount of one or more contaminants to which the system has been exposed in the environment over time.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over BW Technologies as applied to claims 2 and 22 above, and further in view of Johansen et al. and the admitted prior art.
BW Technologies teach the system having a sensor for detecting combustible gasses and a separate sensor for detecting contaminants.  BW Technologies does not teach that the contaminant sensor has a heating component.  However, Johansen et al. teach that it is known to use a catalytic sensor for detecting contaminants such as H2S.  As admitted by the applicant catalytic sensors have a first electrically conductive heating component and a first interface structure on the first electrically conductive heating component, wherein the electronic circuitry is configured to provide energy to the first electrically conductive heating component, wherein the measured response is a thermodynamic response of the first contaminant sensor element which varies with mass of the one or more contaminants deposited on the first interface structure thereof.  Furthermore, with regard to claim 4, the applicant's admitted prior art teach the structure for the combustible gas sensor is known from at least figures 2A through 2C.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of BW Technologies with the teachings of Johansen et al. and the admitted prior art in order to use a catalytic sensor for detecting contaminant such as H2S as this amount to mere substitution of one known sensor with another and both provide the ability to detect the contaminant.  
	With regard to claim 5 BW Technologies further teach sensors for detecting volatile organic compounds (VOCs) which are known to have or are hydrocarbons, and the applicant states that hydrocarbons are contaminants that are flammable/combustible. It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of BW Technologies to use a catalytic sensor for the detection of the VOCs as this amount to mere substitution of one known sensor with another and both provide the ability to detect the contaminant.
Allowable Subject Matter
Claim 26 is allowed.  Claims 6-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art teach several combustible gas sensors based on a catalytic (heated) sensor and having a filter.  The prior art do not appear to teach the combustible gas sensor/contaminant sensor where the contaminant sensor is treated to be insensitive to the contaminant.  The prior art do not appear to teach the combustible gas sensor/contaminant sensor having two filter pathways where the second filter pathway has a capacity less than a first pathway.  The prior art do not appear to teach the combustible gas sensor/contaminant sensor having "a trigger combustible gas sensor in electrical connection with the electronic circuitry to determine if the analyte gas is present based on a response of the trigger combustible gas sensor, wherein the electronic circuitry is configured to operate the trigger combustible gas sensor to detect a value of the response at or above a threshold value, the primary combustible gas sensor being activated from a low-power state upon the threshold value being detected by the trigger combustible gas sensor; and a first contaminant sensor in electrical connection with the electronic circuitry and being positioned separate and spaced from the primary combustible gas sensor and from the trigger combustible gas sensor, the electronic circuitry further being configured to measure a response of the first contaminant sensor over time, the measured response of the first contaminant sensor varying with an amount of one or more contaminants to which the system has been exposed in the environment over time".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856